160 U.S. 686
16 S.Ct. 433
40 L.Ed. 583
SIOUX CITY & ST. P. R. CO.v.UNITED STATES.
No. 20.
January 13, 1896.

Mr. Justice HARLAN delivered the opinion of the court.


1
In the opinion of this court, 159 U. S. 349, 367, 16 Sup. Ct. 17, it was said: 'Upon examination of the certified list of lands, based on the diagram originally furnished by the railroad company to the secretary of the interior, and transmitted by the general land office to the local land office on the 26th of August, 1867, it is found that the actual area of the odd-numbered sections within the place limits of the Sioux City road, excluding odd-numbered sections within the conflicting place limits of the two roads, contained only 247,476.85 acres; and the actual area within the conflicting place limits of the two roads, according to the same diagram, was 70,705.29 acres.' This was not strictly correct. The diagram referred to was prepared in the department of the interior, but it was based on the original survey made and furnished by the railroad company. Other sentences in the same connection are subject to the like criticism. But this inaccuracy of statement does not affect in any degree the grounds upon which the court reached the conclusion that the diagram of 1867 should not control, and that the measurement and diagram of 1887 should be taken as the basis for determining the area of the odd-numbered sections within place limits.


2
None of the other matters mentioned is the petition for a rehearing require special notice. The views therein presented were fully considered by the court before the original opinion was filed. The point now pressed by counsel as to errors in the matter of addition is immaterial, even if it be well taken; for, whatever the excess in the quantity of land received by the railroad company, the result, in the present case, will be the same as stated in the opinion, namely, that the railroad company is not entitled to any of the lands here in dispute, whatever may be the aggregate quantity of acres.


3
The application for rehearing is denied.